Citation Nr: 0701459	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  05-40 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an initial disability rating in excess of 0 
percent for service-connected hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. G. Vance, Associate Counsel




INTRODUCTION

The veteran served on active duty in the Marine Corps from 
November 1947 to November 1951.  He subsequently served in 
the Idaho Army National Guard from May 1953 to May 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Boise, Idaho Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO granted the veteran's claim 
seeking entitlement to service connection for hearing loss 
and assigned a 0 percent rating, effective March 30, 2005.

In December 2006, the veteran's representative filed a motion 
to advance this case on the docket due to the veteran's 
advanced age.  The Board granted the motion in January 2007, 
pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. 
§ 20.900(c) (2006).


FINDING OF FACT

As defined by VA regulations, the veteran manifests Level II 
hearing in his right ear and Level II hearing in his left 
ear.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 0 
percent for service-connected hearing loss have not been met 
for the period of this appeal.  38 U.S.C.A. § 1155, 5107(a) 
(West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2006).





REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties To Notify And Assist

Upon the receipt of a substantially complete application for 
benefits, VA must notify the claimant of the information or 
evidence necessary to substantiate the claim, and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Notice must meet both timeliness and content 
requirements.  It must be given to the claimant before the 
initial unfavorable decision on a claim for VA benefits, and 
it must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence the claimant is expected to provide; (3) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In this case, the RO provided the veteran with a notice 
letter in April 2005, prior to the initial decision on his 
claim in July 2005.  Pertinent to the issue on appeal, that 
letter did not inform the veteran of the information or 
evidence needed to prove the initial disability rating 
element of his service connection claim.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 486 (2006) (holding the notice 
requirements of 38 U.S.C.A. § 5103(a) apply generally to all 
five elements of a service connection claim).  However, once 
a service connection claim has been granted, and an initial 
disability rating and effective date have been assigned, 
section 5103(a) notice has served its purpose and is no 
longer required because the claim has already been 
substantiated.  Id. at 490-91.  Therefore, even if 
insufficient notice was provided in this case prior to the 
July 2005 award of service connection and assignment of an 
initial disability rating and effective date, any such error 
was nonprejudicial.  Id. at 493.  The veteran's service 
connection claim has been proven and the purpose underlying 
VA's duty to notify has been fulfilled.

The duty to assist the veteran has been satisfied.  Service, 
VA, and private medical records are in the claims folder and 
were reviewed by both the RO and the Board in connection with 
the appellant's claim.  The veteran received a VA 
compensation and pension (C&P) audio examination in June 
2005.  VA is not on notice of any evidence needed to decide 
the claim which has not been obtained.  In the December 2006 
Informal Hearing Presentation, the veteran's representative 
argued that the veteran identified new evidentiary sources in 
an April 2006 letter that VA had not developed contrary to 
its duty to assist.  The Board finds the veteran's letter 
only referenced evidence already of record and already 
considered by the RO; thus no further development is 
warranted.  In compliance with the requirements of 
38 U.S.C.A. §§ 5104 and 7105(d) and 38 C.F.R. § 3.103(b), the 
RO provided the veteran with the July 2005 rating decision, 
the November 2005 Statement of the Case (SOC), and the 
January and April 2006 Supplemental SOCs (SSOC), which 
explained the reasons behind the denial of a higher initial 
rating and informed the veteran of the applicable rating 
criteria, laws, and regulations.  See Dingess, 19 Vet. App. 
473 at 490-91.  The RO also sent the veteran a letter, dated 
March 2006, that specifically addressed the evidentiary 
requirements for establishing an increased rating.  Further, 
the veteran's request for a higher rating was readjudicated 
in the SOC and SSOCs.  For these reasons, the Board concludes 
that VA has met its duty to assist the veteran in this case.


Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id. 

In this case, the veteran is objecting to the assignment of 
an initial 0 percent disability evaluation, effective March 
30, 2005, for service-connected hearing loss.  After a 
careful consideration of the record under the laws and 
regulations as set forth above and below, the Board finds the 
preponderance of the evidence weighs against the award of a 
higher initial rating for the period of this claim.

Disability ratings for service-connected hearing loss are 
derived from Table VII of 38 C.F.R. § 4.85 by a mechanical 
application of the rating schedule to numeric designations 
assigned after audiometric evaluations are performed.  See 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The 
numeric designations correspond to eleven auditory acuity 
levels, indicated by Roman numerals, where Level I denotes 
essentially normal acuity and Level XI denotes profound 
deafness.  The assignment of the appropriate numeric level is 
based on the results of controlled speech discrimination 
tests in combination with the claimant's average hearing 
threshold.  The average threshold is obtained from pure tone 
audiometric tests in the frequencies of 1000, 2000, 3000, and 
4000 Hertz.  38 C.F.R. § 4.85.

Rating specialists use either Table VI or VIa of 38 C.F.R. 
§ 4.85 to determine the correct Roman numeral designation.  
Table VIa is employed when the use of speech discrimination 
tests is not appropriate due to language difficulties, 
inconsistent speech discrimination scores, etc., or it may 
also be used in cases of exceptional hearing loss pursuant to 
38 C.F.R. § 4.86.  When the pure tone threshold at each of 
the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, the rating specialist will use 
whichever of the two tables provides the higher numeric 
level.  38 C.F.R. § 4.86(a).  Each ear will be evaluated 
separately.  When the pure tone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the 
rating specialist will again use whichever of the two tables, 
VI or VIa, gives the higher Roman numeral, but will then 
elevate that numeral to next higher level.  38 C.F.R. § 
4.86(b).  In all other cases, Table VI is employed.

The veteran received a VA audio examination in June 2005.  
Audiometric testing revealed pure tone thresholds, in 
decibels, as follows:
 

HERTZ

1000
2000
3000
4000
Average
RIGHT
45
60
75
100
70
LEFT
35
45
75
85
60

Speech discrimination scores based upon the Maryland CNC Word 
List were 96 percent for the right ear and 92 percent for the 
left ear.  Under Table VI of 38 C.F.R. § 4.85, these findings 
equate to a Level  II hearing loss in both ears and result in 
a 0 percent, noncompensable rating under Table VII.  The 
veteran's decibel thresholds do not meet the requirements of 
38 C.F.R. § 4.86 to allow the application of Table VIa for 
exceptional cases of hearing loss.
 
The Board acknowledges the additional evidence identified and 
submitted by the veteran, including the following: urgent 
care clinic records dated April 2005; records from Dr. A.T. 
dated November 2005; VAMC audio notes dated November and 
December 2005; records from Idaho State University (ISU) 
Speech and Hearing Services dated October to December 2005; 
and records from Dr. T.S. dated February 2006.  These 
records, however, either do not include the audiometric 
testing required for the assignment of a VA disability 
evaluation or, in the case of the ISU records, the diagnostic 
testing conducted is not presented in a manner amendable to 
VA interpretation.

Accordingly, based on the findings of the June 2005 VA audio 
examination and the application of those findings to Tables 
VI and VII, the Board concludes that the veteran's service-
connected hearing loss is appropriately rated at 0 percent 
disabling.  As the preponderance of the evidence is against 
the claim for a higher initial rating, the benefit-of-the-
doubt provision of 38 U.S.C.A. § 5107(b) does not apply and 
the claim must be denied.

In reaching this determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board 
finds that the evidence does not present such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1); 
see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial disability rating in excess of 0 
percent for service-connected hearing loss is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


